DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 1, 2, 5-14, 21-24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0171814 (“Choi”) in view of US 2009/0079041 (“Huang”) and US 8,946,886 (“Fuentes”).	4
B. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang and Fuentes, as applied to claim 1 above, and further in view of US 2011/0278703 (“Pagaila”).	27
C. Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang and Fuentes, as applied to claim 1 above, and further in view of US 2012/0306062 (“Kim”) and Stanley Wolf, Silicon Processing for the VLSI Era, Volume 2: Process Integration, Lattice Press, Sunset Beach, CA, 1990, pp. 127-128 (“Wolf”).	28
IV. Response to Arguments	30
Conclusion	30


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 09/27/2022 has been entered.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1, 2, 5-14, 21-24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0171814 (“Choi”) in view of US 2009/0079041 (“Huang”) and US 8,946,886 (“Fuentes”).
Claim 1 reads,
1. (Currently amended) A semiconductor device comprising: 
[1a] a substrate, the substrate comprising a first region, a second region, and a third region interposed between the first region and the second region, the substrate further comprising:
[1b] a plurality of through vias, the plurality of through vias comprising a first through via in the first region, a second through via in the second region, and a third through via in the third region; and
[1c] a redistribution layer over and electrically connected to each of the plurality of through vias; 
[2a] a first semiconductor die bonded to the first region of the substrate by a first underfill, 
[2b] the first semiconductor die being electrically connected to the redistribution layer;  
[3a] a second semiconductor die bonded to the second region of the substrate by a second underfill, 
[3b] the second semiconductor die being electrically connected to the redistribution layer, 
[4] the third region of the substrate being free of the first underfill and the second underfill; 
[5] a protective cap extending along a top surface of the first semiconductor die, a top surface of the second semiconductor die, and a top surface of the third region of the substrate, 
[6a] wherein the protective cap comprises: 
[6b] a first metal layer, wherein the first metal layer is in physical contact with the top surface of the first semiconductor die and the top surface of the second semiconductor die; and 
[6c] a second metal layer over and in physical contact with the first metal layer, 
[6d] wherein the second metal layer is different from the first metal layer; and 
[7a] an encapsulant extending along sidewalls of the first semiconductor die, sidewalls of the second semiconductor die, and sidewalls of the protective cap, 
[7b] wherein an entirety of the encapsulant is separated from the substrate by each of the first metal layer and the second metal layer of the protective cap.

With regard to claim 1, Choi discloses, generally in Figs. 1B, 3C, and 3E,
1. (Currently Amended) A semiconductor device comprising: 
[1a] a substrate 100, the substrate 100 comprising a first region [left side under die 200], a second region [left side under die 200 in Fig. 3C], and a third region [region between dies 200 in Fig. 3C where heat sink layer 403 directly contacts substrate 100] interposed between the first region and the second region [¶ 70], the substrate further comprising:
[1b] a plurality of through vias 102, 120 [¶¶ 28, 80], the plurality of through vias comprising a first through via 102 in the first region [Fig. 1B; ¶ 28], a second through via 102 in the second region [Fig. 1B], and a third through via 120 in the third region [Fig. 3E; ¶ 80; see discussion below]; and
[1c] a redistribution layer [“logic circuit 100c” (¶ 28) and “connection pattern 103 such as metal wiring, via, and/or bonding pad” (¶ 29)] over and electrically connected to each of the plurality of through vias 102 [but not 120] [as shown in Figs. 1B and 3E]; 
[2a] a first semiconductor die [left 200] bonded to the first region of the substrate 100 by a first underfill 250 [¶ 27], 
[2b] the first semiconductor die [left 200] being electrically connected to the redistribution layer 100c, 103 [¶ 70]; 
[3a] a second semiconductor die [right 200] bonded to the second region of the substrate 100 by a second underfill 250 [¶ 27], 
[3b] the second semiconductor die [right 200] being electrically connected to the redistribution layer 100c, 103 [¶ 70],
[4] the third region [portion between dies 200 in Fig. 3C where heat sink layer 403 directly contacts substrate 100] of the substrate 100 being free of the first underfill 250 and the second underfill 250;
[5] a protective cap 403 [¶¶ 72-73] extending along a top surface of the first semiconductor die [left 200], a top surface of the second semiconductor die [right 200], and a top surface of the third region of the substrate 100, and 
[6a] wherein the protective cap 403 comprises: 
[6b] a first metal layer 413 [which is a diffusion barrier (¶ 73) e.g. “Ti, Cr, Ta, Ni, TiW combinations thereof” (¶¶ 38, 110)], wherein the first metal layer 413 is in physical contact with the top surface of the first semiconductor die [left 200] and the top surface of the second semiconductor die [right 200]; and 
[6c] a second metal layer 423 [“second metal” (¶ 73), e.g. Cu or Au or Au/Ni (¶¶ 40, 110)] over and in physical contact with the first metal layer 413, 
[6d] wherein the second metal layer 423 is different from the first metal layer 413; and 
[7a] an encapsulant 353 extending along sidewalls of the first semiconductor die [left 200], sidewalls of the second semiconductor die [right 200], and sidewalls of the protective cap 403 [¶ 74],
[7b] wherein … the encapsulant 353 is separated from the substrate 100 by each of the first metal layer 413 and the second metal layer 423 of the protective cap 403.  

With regard to feature [7b] of claim 1, Choi shows that the portion of the encapsulant 353 between the left and right semiconductor dies 200, 200 formed along the sawing line contacts the substrate 100 and therefore only lacks showing that
[7b] wherein an entirety of the encapsulant 353 is separated from the substrate 100 by each of the first metal layer 413 and the second metal layer 423 of the protective cap 403.
The portion of the protective cap 403 between the left and right dies 200, 200 is removed aid the sawing to separate said left and right dies 200, 200.  In this regard, Choi states,
[0076] Before forming the resin layer 300, the heat sink layer 403 may be divided along the scribe lane 600.  A sawing process may be difficult if the sum of a thickness (e.g., about 1 µm) of the first metal layer 413 and a thickness (e.g., about 50 µm) of the second metal layer 423 is too thick.  Accordingly, before the sawing process, an etching process may be performed to divide the second metal layer 423 or both the second metal layer 423 and the first metal layer 413 to make the subsequent sawing process easier. 
(Choi: ¶ 76)
Huang, like Choi, is drawn to a semiconductor device package including first and second semiconductor dies 24, 26 bonded to a substrate 12 as well as a conformal conductive layer 30 formed over and between the dies 24, 26 and contacting each of the underfill 125 and the substrate 12. 
Given that Choi indicates that the first substrate 100 is a wafer (as does Huang: ¶ 24) and includes “a plurality of memory chips 200” (Choi: ¶ 26), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a package as in Choi maintaining first and second semiconductor memory dies 200, 200 in a single package, as taught in Huang, in order to form packages with two or more memory dies.  The motivation, before the filing date of the claimed invention, would be to form a package including at least two memory dies, thereby increasing the memory capacity over a semiconductor package with only one memory die. 
Because Choi only removes the portion of the protective cap 403 along the saw lines, the modification according to Huang to maintain at least two chips in the package, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in addition, to maintain the protective cap 403 between the two dies, i.e. the left die 200 and the right die 200, shown in Fig. 3B of Choi, since there would be no sawing between these two dies, and because Huang shows that the protective metallic cap 30 remains continuous between the pair of semiconductor dies 24, 26.  
So modified, the semiconductor package of Choi including sawing between groups of two memory dies 200 rather than one memory die 200, such as taught in Huang, includes feature [7b] as follows:
[7b] wherein an entirety of the encapsulant 353 is separated from the substrate 100 by each of the first metal layer 413 and the second metal layer 423 of the protective cap 403.  
In other words, a device package would look like the package in Fig. 3C of Choi but with the conductive layer 403 remaining continuous across the package as shown in Fig. 3B (1) because the removed portion of the conductive layer 403 in Choi is done only to aid a sawing process, which would not happen between the pair of memory dies 200 maintained on a single package substrate 100 (Choi: ¶ 76), and (2) because Huang teaches that the conductive layer 30 remains continuous between the two dies 24, 26 (Huang: Fig. 2c). 

With regard to features [1b], [1c], [2b], and [3b] of claim 1, Fig. 3C does not show that each of the first [left 200] and second [right 200] semiconductor dies in Fig. 3C are electrically connected to the redistribution layer 100c, 103 of the underlying substrate 100 by the through vias 102 shown in Figs. 1B or 1C.  However, because Choi states with regard to the embodiment shown in Figs. 3A-3E that “[t]he top surface 100s of the first semiconductor chip 100 may be the active surface 100f or the inactive surface 100b as shown in FIG. 1B or 1C” (Choi: ¶ 73; emphasis added), it is held, absent evidence to the contrary, that each of the first [left 200] and second [right 200] semiconductor dies in Fig. 3C are electrically connected to the redistribution layer 100c, 103 of the underlying substrate 100 by the through vias 102 shown in Figs. 1B or 1C.  Otherwise, there would be no electrical connection between the semiconductor dies 200 and the semiconductor die 100 or the printed circuit substrate 80, as shown in Fig. 3E.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
In the alternative, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to electrically connect each of the first [left 200] and second [right 200] semiconductor dies in Fig. 3C to the redistribution layer 100c, 103 of the underlying substrate 100 by the through vias 102 shown in Figs. 1B or 1C, in order to have electrical connections for power, ground and signal communication between the dies, 200, 100, and the printed circuit board 80.
In addition, the through vias 120 shown in Fig. 3E (¶ 80) are formed in the third region of the substrate 100 shown in Fig. 3C.  In this regard, Choi states, “the through via 120 may be coupled to a portion of the heat sink layer 403 where the heat sink layer 403 is in contact with the top surface 200s [sic; should be “100s”] of the corresponding one of first semiconductor chip 100.”
Further with regard to feature [1b] of claim 1, based on the modification of Choi in view of Huang to maintain the two dies 200, 200 in Fig. 3C in the final package shown in Fig. 3E of Choi, with the protective cap 403 remaining continuous between the first [left 200] and second [right 200] semiconductor dies, as explained above, the third through vias 120 of Choi shown in Fig. 3E are formed in the claimed “third region” which, as explained above, is the region of substrate 100 between the mounting regions of dies 200 in Fig. 3C where heat sink layer 403 directly contacts substrate 100.  

Finally with regard to feature [1c] of claim 1, 
[1c] a redistribution layer 100c/103 over and electrically connected to each of the plurality of through vias 102, 120;
The through vias 120 in the third region are used for heat transfer and therefore are not electrically connected to the redistribution layer like through vias 102.  As such, Choi does not teach that “each of” the though vias 102, 120 is electrically connected to the redistribution layer 100c, 103. 
Figs. 7 and 7A of Fuentes, like Choi, teaches a package including an integrated circuit die 104 (Fuentes: col. 3, lines 8-14) flip-chip mounted to a substrate 102 (Fuentes: col. 7, lines 1-10) including underfill 752 (Fuentes: col. 7, line 15), said die 104 electrically connected to a redistribution layer (RDL) 116, 126, 748 (Fuentes: col. 2, lines 25-32; col. 7, lines 11-13), said RDL 116, 126, 748 in turn connected to a plurality of through vias 122 in the substrate 102 (Fuentes: col. 3, lines 32-36), said package also having a conformal metallic layer 340A formed over said semiconductor die 104 and electrically connected to a through via 122, which aids heat transfer (Fuentes: col. 2, lines 33-42; col. 5, lines 21-28; col. 7, lines 28-30).  With regard to the conformal conductive layer 340A, Fuentes states,
An electrically conductive coating 340 is formed on solder mask 124 and extends into solder mask opening 130 to contact and be electrically connected to terminal 126.  Conductive coating 340 may be grounded to shield electronic component 104 from electromagnetic interference (EMI).  Further, conductive coating 340 provides a ground plane for traces 116 facilitating impedance matching of signals on traces 116.  In addition, conductive coating 340 has a high thermal conductivity thus enhancing heat dissipation from electronic component 104.
(Fuentes, col. 2, lines 33-42; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a pad (such a pad 126 in Fig. 7 of Fuentes) in the RDL 100c, 103 of Choi to which each of the conformal metallic layer 403 and the through vias 120 are connected, and also to connect said through via 122 of Choi to a ground terminal in the PCB 80, in order to provide the additional functions to said conformal metallic layer 403 of functioning as an EMI shield and as a ground plane for the trances in the RDL 100c, 103, as taught in Fuentes.  As such, Fuentes may be seen as an improvement to Choi in this aspect by adding functionality to the otherwise sole function of heat dissipation to the conformal metallic layer 403.  (See MPEP 2143.)
This is all of the features of claim 1. 

With regard to claims 2, 5, 6, and 28, Choi further discloses,
2. (Original) The semiconductor device of claim 1, wherein a top surface of the protective cap 403 is level with a top surface of the encapsulant 353 [¶ 74].  
5. (Original) The semiconductor device of claim 1, wherein a sidewall of the encapsulant 353 is coplanar with a sidewall of the substrate 100 [Fig. 3C].  
6. (Original) The semiconductor device of claim 1, wherein a portion of the encapsulant 353 is disposed above the third region [between left 200 and right 200] of the substrate 100.  
28. (New) The semiconductor device of claim 1, wherein the first semiconductor die [left 200] is electrically connected to the redistribution layer 100c/103 with first connectors 210, and wherein the second semiconductor die [right 200] is electrically connected to the redistribution layer 100c/103 with second connectors 210 [¶ 27].

Claim 7 reads,
7. (Original) The semiconductor device of claim 1, wherein a thickness of the protective cap is between about 500 Å and about 2000 Å.
Choi teaches that the first metal layer 413 can be about 1 µm and the second metal layer 423 can be about 50 µm (Choi: ¶ 76).  As such, Choi does not disclose a thickness for the protective cap 403 within the claimed range.
However, the claimed thickness range is found to be obvious in the absence of unexpected results.  In this regard, it has been held that “claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art”.  See In re Huang, 40 USPQ2d 1685, 1688(Fed. Cir. 1996).
This Instant Application suggests that the thickness of the protective cap is not critical, stating that any thickness is suitable so long as it “allows for conduction”:
[0040] In an embodiment the protective cap 201 can be a metal material such as titanium, aluminum, aluminum copper (AlCu), or the like.  The protective cap 201 may be formed using a process such as physical vapor deposition, plasma enhanced physical vapor deposition, chemical vapor deposition, plasma enhanced chemical vapor deposition, atomic layer deposition, combinations of these, or the like.  The protective cap 201 is also formed to thickness suitable to equalize charge. As such, any suitable thickness that allows for conduction may be utilized, although in some embodiments that thickness may be between about 500 Å and about 2000 Å.  However, any suitable conductive material, such as polysilicon, and any other suitable process of formation may also be utilized.
(Instant Specification: ¶ 40; emphasis added)
As such, there is no evidence of unexpected results for using a thinner layer than that disclosed in Choi. 
This is all of the features of claim 7.

Claim 8 reads,
8. (Currently amended) A semiconductor device comprising: 
[1a] a substrate, the substrate comprising:
[1b] a redistribution layer; and 
[1c] through vias,
[1d]  each of the through vias being electrically connected to the redistribution layer; 
[2] an encapsulant over the substrate; 
[3a] a protective cap embedded in the encapsulant, 
[3b] a top surface of the protective cap being level with a top surface of the encapsulant, 
[3c] wherein an entirety of the encapsulant is separated from the substrate by the protective cap, 
[3d] the protective cap being in physical contact with the substrate, 
[3d] a longitudinal axis of at least one of the through vias intersecting with an interface between the protective cap and the substrate;
[4a] a first semiconductor die embedded in the encapsulant,
[4b] the first semiconductor die being interposed between the protective cap and the substrate, 
[4c] the protective cap being in physical contact with a top surface of the first semiconductor die, 
[4d] the first semiconductor die being electrically coupled to the substrate; and 
[5a] a second semiconductor die embedded in the encapsulant adjacent to the first semiconductor die, 
[5b] the second semiconductor die being interposed between the protective cap and the substrate, 
[5c] the protective cap being in physical contact with a top surface of the second semiconductor die, 
[5d] the second semiconductor die being electrically coupled to the substrate.

With regard to claim 8, Choi discloses, generally in Figs. 1B, 3C, and 3E,
8. (Currently Amended) A semiconductor device comprising: 
[1a] a substrate 100 [¶ 74], the substrate comprising: 
[1b] a redistribution layer 100c, 103 [“logic circuit 100c” (¶ 28) and “connection pattern 103 such as metal wiring, via, and/or bonding pad” (¶ 29)]; and
[1c] through vias 102, 120 [¶¶ 28, 80; Figs. 1B and 3E],
[1d] each of the through vias 102, [but not 120] being electrically connected to the redistribution layer 100c/103 [supra]; 
[2] an encapsulant 353 over the substrate 100 [¶ 74]; 
[3a] a protective cap 403 embedded in the encapsulant 353 [supra],
[3b] a top surface of the protective cap 353 being level with a top surface of the encapsulant 353 [¶¶ 72-73],
[3c] wherein … the encapsulant 353 is separated from the substrate 100 by the protective cap 403; 
[3d] the protective cap 403 being in physical contact with the substrate 100 [as shown in Figs. 3C and 3E], 
[3d] a longitudinal axis of at least one of the through vias 120 intersecting with an interface between the protective cap 403 and the substrate 100 [as shown in Fig. 3E];
[4a] a first semiconductor die [left 200 in Fig. 3C] embedded in the encapsulant 353, 
[4b] the first semiconductor die [left 200 in Fig. 3C] being interposed between the protective cap 353 and the substrate 100, 
[4c] the protective cap 403 being in physical contact with a top surface of the first semiconductor die [left 200 in Fig. 3C],
[4d] the first semiconductor die [left 200 in Fig. 3C] being electrically coupled to the substrate 100 [from memory circuit 200c in die 200 by solder balls 210 to connection pattern 103 on substrate 100 to logic circuit 100c; ¶¶ 28-30, 70; Figs. 1B, 3C]; and 
[5a] a second semiconductor die [right 200 in Fig. 3C] embedded in the encapsulant 353 adjacent to the first semiconductor die [left 200 in Fig. 3C], 
[5b] the second semiconductor die [right 200 in Fig. 3C] being interposed between the protective cap 403 and the substrate 100, 
[5c] the protective cap 403 being in physical contact with a top surface of the second semiconductor die [right 200 in Fig. 3C],
[5d] the second semiconductor die [right 200 in Fig. 3C] being electrically coupled to the substrate [from memory circuit 200c in die 200 by solder balls 210 to connection pattern 103 on substrate 100 to logic circuit 100c; ¶¶ 28-30, 70; Figs. 1B, 3C].  

With regard to feature [3c] of claim 8, as explained above under feature [7b] of claim 1, Choi shows that the portion of the encapsulant 353 between the left and right semiconductor dies 200, 200 formed along the sawing line contacts the substrate 100 and therefore only lacks showing that
[3c] wherein an entirety of the encapsulant 353 is separated from the substrate 100 by the protective cap 403; 
The portion of the protective cap 403 between the left and right dies 200, 200 is removed aid the sawing to separate said left and right dies 200, 200.  In this regard, Choi states,
[0076] Before forming the resin layer 300, the heat sink layer 403 may be divided along the scribe lane 600.  A sawing process may be difficult if the sum of a thickness (e.g., about 1 µm) of the first metal layer 413 and a thickness (e.g., about 50 µm) of the second metal layer 423 is too thick.  Accordingly, before the sawing process, an etching process may be performed to divide the second metal layer 423 or both the second metal layer 423 and the first metal layer 413 to make the subsequent sawing process easier. 
(Choi: ¶ 76)
Huang, like Choi, is drawn to a semiconductor device package including first and second semiconductor dies 24, 26 bonded to a substrate 12 as well as a conformal conductive layer 30 formed over and between the dies 24, 26 and contacting each of the underfill 125 and the substrate 12. 
Given that Choi indicates that the first substrate 100 is a wafer (as does Huang: ¶ 24) and includes “a plurality of memory chips 200” (Choi: ¶ 26), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a package as in Choi maintaining first and second semiconductor memory dies 200, 200 in a single package, as taught in Huang, in order to form packages with two or more memory dies.  The motivation, before the filing date of the claimed invention, would be to form a package including at least two memory dies, thereby increasing the memory capacity over a semiconductor package with only one memory die. 
Because Choi only removes the portion of the protective cap 403 along the saw lines, the modification according to Huang to maintain at least two chips in the package, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in addition, to maintain the protective cap 403 between the two dies, i.e. the left die 200 and the right die 200, shown in Fig. 3B, since there would be no sawing between these two dies and because Huang teaches that the conductive layer 30 remains continuous between the two dies 24, 26 (Huang: Fig. 2c).. 
So modified, the semiconductor package of Choi including sawing between groups of two memory dies 200 rather than one memory die 200, such as taught in Huang, includes feature [3c] as follows:
[3c] wherein an entirety of the encapsulant 353 is separated from the substrate 100 by the protective cap 403;  
In other words, a device package would look like the package in Fig. 3C of Choi but with the conductive layer 403 remaining continuous across the package as shown in Fig. 3B (1) because the removed portion of the conductive layer 403 in Choi is done only to aid a sawing process, which would not happen between the pair of memory dies 200 maintained on a single package substrate 100 (Choi: ¶ 76). 

With regard to feature [1b] of claim 8, particularly the requirement that “each of” the through vias to be electrically connected to the redistribution layer.  As stated above under the rejection of feature [1c] of claim 1, the through vias 120 shown in Fig. 3E are used for heat transfer and therefore are not electrically connected to the redistribution layer like through vias 102.  As such, Choi does not teach that “each of” the though vias 102, 120 is electrically connected to the redistribution layer 100c, 103. 
Figs. 7 and 7A of Fuentes, like Choi, teaches a package including an integrated circuit die 104 (Fuentes: col. 3, lines 8-14) flip-chip mounted to a substrate 102 (Fuentes: col. 7, lines 1-10) including underfill 752 (Fuentes: col. 7, line 15), said die 104 electrically connected to a redistribution layer (RDL) 116, 126, 748 (Fuentes: col. 2, lines 25-32; col. 7, lines 11-13), said RDL 116, 126, 748 in turn connected to a plurality of through vias 122 in the substrate 102 (Fuentes: col. 3, lines 32-36), said package also having a conformal metallic layer 340A formed over said semiconductor die 104 and electrically connected to a through via 122, which aids heat transfer (Fuentes: col. 2, lines 33-42; col. 5, lines 21-28; col. 7, lines 28-30).  With regard to the conformal conductive layer 340A, Fuentes states,
An electrically conductive coating 340 is formed on solder mask 124 and extends into solder mask opening 130 to contact and be electrically connected to terminal 126.  Conductive coating 340 may be grounded to shield electronic component 104 from electromagnetic interference (EMI).  Further, conductive coating 340 provides a ground plane for traces 116 facilitating impedance matching of signals on traces 116.  In addition, conductive coating 340 has a high thermal conductivity thus enhancing heat dissipation from electronic component 104.
(Fuentes, col. 2, lines 33-42; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a pad (such a pad 126 in Fig. 7 of Fuentes) in the RDL 100c, 103 of Choi to which each of the conformal metallic layer 403 and the through vias 120 are connected, and also to connect said through via 122 of Choi to a ground terminal in the PCB 80, in order to provide the additional functions to said conformal metallic layer 403 of functioning as an EMI shield and as a ground plane for the trances in the RDL 100c, 103, as taught in Fuentes.  As such, Fuentes may be seen as an improvement to Choi in this aspect by adding functionality to the otherwise sole function of heat dissipation to the conformal metallic layer 403.  (See MPEP 2143.)
This is all of the features of claim 8.



With regard to claims 9-14, Choi further discloses, generally in Figs. 3C and 3E,
9. (Original) The semiconductor device of claim 8, wherein the first semiconductor die [left 200] is electrically coupled to the substrate 100 using a plurality of first connectors 210 [¶ 27].  
10. (Original) The semiconductor device of claim 9, wherein the second semiconductor die [right 200] is electrically coupled to the substrate 100 using a plurality of second connectors 210 [¶ 27].  
11. (Original) The semiconductor device of claim 8, wherein a portion of the encapsulant 353 is interposed between the first semiconductor die [left 200] and the second semiconductor die [right 200] [as shown in Fig. 3C and would be maintained as modified by Huang (supra)].  
12. (Original) The semiconductor device of claim 8, wherein the protective cap 403 comprises a conductive material [¶¶ 72-73].  
13. (Original) The semiconductor device of claim 8, wherein the encapsulant 353 is in physical contact with a sidewall of the protective cap 403 [as shown in Fig. 3C]. 
14. (Original) The semiconductor device of claim 8, wherein a sidewall of the encapsulant 353 is coplanar with a sidewall of the substrate 100 [as shown in Figs. 3C and 3E].

Claim 21 reads,
21. (Currently amended) A semiconductor device comprising: 
[1a] a substrate, the substrate having a first side and a second side opposite to the first side, the substrate comprising:
[1b] a passivation layer along the first side of the substrate; 
[1c] TSMP20140143USo3Page 4 of 10a redistribution layer adjacent to the passivation layer; and 
[1d] a plurality of through vias extending from the redistribution layer to the second side, 
[1e] each of the plurality of through vias being electrically connected to the redistribution layer; 
[2] a first semiconductor die attached to the first side of the substrate, the first semiconductor die being electrically connected to the redistribution layer; 
[3] a second semiconductor die attached to the first side of the substrate adjacent to the first semiconductor die, the second semiconductor die being electrically connected to the redistribution layer; 
[4a] a protective cap extending along and in physical contact with 
[4b] a top surface and sidewalls of the first semiconductor die, 
[4c] a top surface and sidewalls of the second semiconductor die, and 
[4d] a portion of the first side of the substrate interposed between the first semiconductor die and the second semiconductor die, 
[4e] wherein an imaginary line extending along a longitudinal axis of at least one of the plurality of through vias intersects with an interface between the protective cap and the portion of the first side of the substrate; and 
[5a] an encapsulant over the substrate and encapsulating the first semiconductor die, the second semiconductor die, and the protective cap, 
[5b] wherein an entirety of the encapsulant is separated from the substrate by the protective cap, and 
[5c] wherein a top surface of the protective cap is level with a top surface of the encapsulant.

With regard to claim 21, Choi discloses, generally in Fig. 3C,
21. (Currently Amended) A semiconductor device comprising: 
[1a] a substrate 100, the substrate 100 having a first side and a second side opposite to the first side, the substrate comprising:
[1b] a passivation layer [shown in Fig. 1B but not labeled; see discussion below] along the first side [top side] of the substrate 100; 
[1c] TSMP20140143USo3Page 4 of 10a redistribution layer [“logic circuit 100c” (¶ 28) and “connection pattern 103 such as metal wiring, via, and/or bonding pad” (¶ 29)]  adjacent to the passivation layer [see discussion below]; and 
[1d] a plurality of through vias 102, 120 [¶¶ 28, 80; Figs. 1B and 3E] extending from the redistribution layer 100c, 103 to the second side [bottom side of substrate 100, as shown in Figs. 1B and 3E], 
[1e] each of the plurality of through vias 102, [but not 120] being electrically connected to the redistribution layer 100c/103; 
[2] a first semiconductor die [left 200] attached to the first side of the substrate 100, the first semiconductor die being electrically connected to the redistribution layer 100c, 103 [as shown in Fig. 1B];
[3] a second semiconductor die [right 200] attached to the first side of the substrate 100 adjacent to the first semiconductor die [left 200], the second semiconductor die being electrically connected to the redistribution layer 100c, 103 [as shown in Fig. 1B];
[4a] a protective cap 403 extending along and in physical contact with 
[4b] a top surface and sidewalls of the first semiconductor die [left 200], 
[4c] a top surface and sidewalls of the second semiconductor die [right 200], and 
[4d] … [not taught] …
[4e] wherein an imaginary line extending along a longitudinal axis of at least one of the plurality of through vias [i.e. the vias 120 shown in Fig. 3E] intersects with an interface between the protective cap 403 and … of the first side of the substrate 100; and
[5a] an encapsulant 353 over the substrate 100 and encapsulating the first semiconductor die [left 200], the second semiconductor die [right 200], and the protective cap 403, 
[5b] wherein … the encapsulant 353 is separated from the substrate 100 by the protective cap 403, and
[5c] wherein a top surface of the protective cap 403 is level with a top surface of the encapsulant 353.  

With regard to features [1b] and [1c] of claim 21, Fig. 1B of Choi shows that the claimed redistribution layer, i.e. the “logic circuit 100c” (¶ 28) and the “connection pattern 103 such as metal wiring, via, and/or bonding pad” (¶ 29) is embedded within the active surface 100f of the substrate 100.  It is held, absent evidence to the contrary that the material shown in Fig. 1B surrounding the “connection pattern 103 such as metal wiring, via, and/or bonding pad” and on the logic circuit 100c is a passivation layer extending along the first side of the substrate 100 and adjacent to the redistribution layer 100c, 103.  Again Fig. 1B shows that material is present and it must be insulating, i.e. passivating; otherwise, the “connection pattern 103 such as metal wiring, via, and/or bonding pad” would be electrically shorted together.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to features [4d], [4e], and [5b] of claim 21, as explained above under feature [7b] of claim 1, Choi shows that the portion of the encapsulant 353 between the left and right semiconductor dies 200, 200 formed along the sawing line contacts the substrate 100 and therefore only lacks showing that
[5b] wherein an entirety of the encapsulant 353 is separated from the substrate 100 by the protective cap 403; 
The portion of the protective cap 403 between the left and right dies 200, 200 is removed aid the sawing to separate said left and right dies 200, 200.  In this regard, Choi states,
[0076] Before forming the resin layer 300, the heat sink layer 403 may be divided along the scribe lane 600.  A sawing process may be difficult if the sum of a thickness (e.g., about 1 µm) of the first metal layer 413 and a thickness (e.g., about 50 µm) of the second metal layer 423 is too thick.  Accordingly, before the sawing process, an etching process may be performed to divide the second metal layer 423 or both the second metal layer 423 and the first metal layer 413 to make the subsequent sawing process easier. 
(Choi: ¶ 76)
Huang, like Choi, is drawn to a semiconductor device package including first and second semiconductor dies 24, 26 bonded to a substrate 12 as well as a conformal conductive layer 30 formed over and between the dies 24, 26 and contacting each of the underfill 125 and the substrate 12. 
Given that Choi indicates that the first substrate 100 is a wafer (as does Huang: ¶ 24) and includes “a plurality of memory chips 200” (Choi: ¶ 26), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a package as in Choi maintaining first and second semiconductor memory dies 200, 200 in a single package, as taught in Huang, in order to form packages with two or more memory dies.  The motivation, before the filing date of the claimed invention, would be to form a package including at least two memory dies, thereby increasing the memory capacity over a semiconductor package with only one memory die. 
Because Choi only removes the portion of the protective cap 403 along the saw lines, the modification according to Huang to maintain at least two chips in the package, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in addition, to maintain the protective cap 403 between the two dies, i.e. the left die 200 and the right die 200, shown in Fig. 3B, since there would be no sawing between these two dies and because Huang teaches that the conductive layer 30 remains continuous between the two dies 24, 26 (Huang: Fig. 2c. 
So modified, the semiconductor package of Choi including sawing between groups of two memory dies 200 rather than one memory die 200, such as taught in Huang, includes feature [5b] as follows:
[5b] wherein an entirety of the encapsulant 353 is separated from the substrate 100 by the protective cap 403;  
In other words, a device package would look like the package in Fig. 3C of Choi but with the conductive layer 403 remaining continuous across the package as shown in Fig. 3B because the removed portion of the conductive layer 403 in Choi is done only to aid a sawing process, which would not happen between the pair of memory dies 200 maintained on a single package substrate 100 (Choi: ¶ 76).
Also because the conductive layer 403 remains continuous across the package, features [4d] and [4e] are taught, as follows:
[4d] a portion of the first side of the substrate 100 interposed between the first semiconductor die [left 200] and the second semiconductor die [right 200]; 
[4e] wherein an imaginary line extending along a longitudinal axis of at least one of the plurality of through vias [i.e. the vias 120 shown in Fig. 3E] intersects with an interface between the protective cap 403 and the portion of the first side of the substrate 100; 

With regard to feature [1e] of claim 21, particularly the requirement that “each of” the through vias to be electrically connected to the redistribution layer.  As stated above under the rejection of feature [1c] of claim 1, the through vias 120 shown in Fig. 3E are used for heat transfer and therefore are not electrically connected to the redistribution layer like through vias 102.  As such, Choi does not teach that “each of” the though vias 102, 120 is electrically connected to the redistribution layer 100c, 103. 
Figs. 7 and 7A of Fuentes, like Choi, teaches a package including an integrated circuit die 104 (Fuentes: col. 3, lines 8-14) flip-chip mounted to a substrate 102 (Fuentes: col. 7, lines 1-10) including underfill 752 (Fuentes: col. 7, line 15), said die 104 electrically connected to a redistribution layer (RDL) 116, 126, 748 (Fuentes: col. 2, lines 25-32; col. 7, lines 11-13), said RDL 116, 126, 748 in turn connected to a plurality of through vias 122 in the substrate 102 (Fuentes: col. 3, lines 32-36), said package also having a conformal metallic layer 340A formed over said semiconductor die 104 and electrically connected to a through via 122, which aids heat transfer (Fuentes: col. 2, lines 33-42; col. 5, lines 21-28; col. 7, lines 28-30).  With regard to the conformal conductive layer 340A, Fuentes states,
An electrically conductive coating 340 is formed on solder mask 124 and extends into solder mask opening 130 to contact and be electrically connected to terminal 126.  Conductive coating 340 may be grounded to shield electronic component 104 from electromagnetic interference (EMI).  Further, conductive coating 340 provides a ground plane for traces 116 facilitating impedance matching of signals on traces 116.  In addition, conductive coating 340 has a high thermal conductivity thus enhancing heat dissipation from electronic component 104.
(Fuentes, col. 2, lines 33-42; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a pad (such a pad 126 in Fig. 7 of Fuentes) in the RDL 100c, 103 of Choi to which each of the conformal metallic layer 403 and the through vias 120 are connected, and also to connect said through via 122 of Choi to a ground terminal in the PCB 80, in order to provide the additional functions to said conformal metallic layer 403 of functioning as an EMI shield and as a ground plane for the trances in the RDL 100c, 103, as taught in Fuentes.  As such, Fuentes may be seen as an improvement to Choi in this aspect by adding functionality to the otherwise sole function of heat dissipation to the conformal metallic layer 403.  (See MPEP 2143.)
This is all of the features of claim 21.

With regard to claims 22 and 23, Choi further discloses, generally in Fig. 3C,
22. (Previously Presented) The semiconductor device of claim 21, wherein a sidewall of the encapsulant 353 is coplanar with a sidewall of the protective cap 403.  
23. (Previously Presented) The semiconductor device of claim 21, wherein a sidewall of the substrate 100 is coplanar with a sidewall of the protective cap 403.  
 
Claim 24 reads,
24. (New) The semiconductor device of claim 21, wherein the protective cap comprises titanium, aluminum, or aluminum copper [¶¶ 38, 73].
The prior art of Choi, as explained above, discloses each of the features of claim 21. 
Choi further discloses that the first metal layer 413 of the heat sink layer 403, i.e. the claimed “protective cap”, may be a diffusion barrier layer (¶ 73).  Choi teaches that a diffusion barrier metal may be titanium (Ti) (¶ 38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the first metal 413 of titanium because Choi teaches that titanium is suitable for forming a barrier layer.  

Claims 29 and 30 read,
29. (New) The semiconductor device of claim 21, 
[1] wherein the substrate further comprises an additional redistribution layer, and 
[2] wherein the plurality of through vias electrically connect the redistribution layer to the additional redistribution layer.  
30. (New) The semiconductor device of claim 29, further comprising: 
[1] a first side of an additional substrate attached to the additional redistribution layer; and 
[2] external connectors along a second side of the additional substrate, the second side of the additional substrate being opposite the first side of the additional substrate.

With regard to claim 30, Choi discloses,
30. (New) The semiconductor device of claim 29, further comprising: 
[1] a first side [top side] of an additional substrate [i.e. “package substrate 80, such a PCB” (¶ 79; Fig. 3E)] attached to … [the first substrate 100] … 
[2a] external connectors 82 [¶ 48] along a second side [bottom side] of the additional substrate 80, 
[2b] the second side of the additional substrate 80 being opposite the first side of the additional substrate 80.
Choi does not, however, disclose an additional redistribution layer on the opposite side of the substrate 100 which is connected to the additional substrate 80 and does not therefore teach the features of claim 29 or the connection of the additional substrate 80 to said additional redistribution layer as required by feature [1] of claim 30. 
Fuentes further teaches that there is RDL 116, 126, 748 on the top surface of the substrate 102 and an additional RDL 120 the bottom surface, said RDLs connected together by the through vias 122 extending through the substrate 102 (Fuentes: Figs. 7, 7A; col. 3, lines 32-36).  In addition, like Choi, Fuentes teaches solder connectors 342 connected to the additional RDL 120 on the bottom surface for electrical connection to “a reference voltage, e.g., ground” and therefore to an additional substrate (Fuentes: col. 5, lines 46-50). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an additional RDL on the bottom surface of the substrate 100 of Choi connected to the RDL 100c/103 on the top surface of the substrate 100 by the through vias 102, 120, in order to (1) add the ground connection for the protective cap 403 of Choi, as taught by Fuentes (supra), and (2) to increase, i.e. to effectively double, the available surface area for the overall redistribution of wiring by using each of the top and bottom surfaces of the substrate 100 versus just the top surface, which is all of the features of claim 29.
So modified the additional limitation of feature [1] of claim 30 is taught because the additional RDL on the bottom surface of the substrate 100 of Choi is attached to the additional substrate 80 by the solder balls 110, as shown in Fig. 3E.
This is all of the features of claims 29 and 30.


B. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang and Fuentes, as applied to claim 1 above, and further in view of US 2011/0278703 (“Pagaila”). 
Claim 7 reads,
7. (Original) The semiconductor device of claim 1, wherein a thickness of the protective cap is between about 500 Å and about 2000 Å.
The prior art of Choi in view of Huang and Fuentes, as explained above, teaches each of the features of claim 1. 
Pagaila, like Choi and Huang, teaches an integrated circuit package including a semiconductor die 124 mounted on a substrate 136, the semiconductor die 124 having a protective metal cap 140, 212 formed over the surface 144 of said die 124 opposite to the surface 130 attached to the substrate 136 (Pagaila: ¶¶ 46-47, 70).  Also like Choi, Pagaila teaches that the protective metal layer may include more than one layer, i.e. “one or more layers Al, Cu, Sn, Ni, Au, Ag” Pagaila: ¶¶ 47, 70; emphasis added).  Pagaila  further teaches that the total thickness of the protective metal layer 140, 212 may be from 0.1 to 2.0 µm (id.), which equals 1000 Å to 20,000 Å.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the thickness of protective metal layer from 0.1 to 2.0 µm because it is another known thickness for a protective metal cap.  So done, the thickness overlaps the claimed range of between about 500 Å and about 2000 Å.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
In this regard, the Instant Application states that any thickness is suitable so long as it is electrically conductive, stating in this regard,
[0040] In an embodiment the protective cap 201 can be a metal material such as titanium, aluminum, aluminum copper (AlCu), or the like.  The protective cap 201 may be formed using a process such as physical vapor deposition, plasma enhanced physical vapor deposition, chemical vapor deposition, plasma enhanced chemical vapor deposition, atomic layer deposition, combinations of these, or the like.  The protective cap 201 is also formed to thickness suitable to equalize charge. As such, any suitable thickness that allows for conduction may be utilized, although in some embodiments that thickness may be between about 500 Å and about 2000 Å.  However, any suitable conductive material, such as polysilicon, and any other suitable process of formation may also be utilized.
(Instant Specification: ¶ 40; emphasis added)
As such, there is no evidence of unexpected results for using a thinner layer than that disclosed in Choi or Choi modified according to Pagaila to use a thinner layer in the range above overlapping the claimed range. 
This is all of the features of claim 7.

C. Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Huang and Fuentes, as applied to claim 1 above, and further in view of US 2012/0306062 (“Kim”) and Stanley Wolf, Silicon Processing for the VLSI Era, Volume 2: Process Integration, Lattice Press, Sunset Beach, CA, 1990, pp. 127-128 (“Wolf”).
Claim 27 reads,
27. (New) The semiconductor device of claim 1, wherein the first metal layer is a titanium layer and the second metal layer is an aluminum layer.
The prior art of Choi in view of Huang and Fuentes, as explained above, teaches each of the features of claim 21. 
As explained above under claim 24, Choi teaches that the first metal layer 413 can be titanium (Ti) and functions as a diffusion barrier to the second metal layer 423 which may be copper.  Choi does not teach that the second metal layer 423 can be aluminum.
Kim, like Choi, teaches bi-layered conductive cap, i.e. shielding structures ES, e.g. ESa9, ESa10 formed of bi-layer Pba9/Paa9 (Fig. 28) or ESa6 formed of Pba10/Paa10 (Fig. 29) that conform to the semiconductor devices CH9, CH10 that are separately selected materials and can be formed from different metal layers “such as aluminum (Al), molybdenum (Mo), gold (Au), copper (Cu), silver (Ag), tungsten (W), carbon nanotubes, nickel (Ni)” (Kim: ¶ 54).  See also, Kim: ¶¶ 53 and 166).  Kim also teaches bi-layered conformal EMI shielding structures over plural semiconductor devices on the same substrate (Kim: Figs. 68-71).
Wolf teaches that Ti is both an adhesion layer as well as a diffusion barrier between Al and Si.  As such, one having ordinary skill in the art would readily appreciate to use a layer of Ti between the Al and the semiconductor die, which would most commonly be silicon, in order to both adhere the Al and prevent diffusion of the Al into the semiconductor die. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the second metal layer 423 of Choi from aluminum it would be the substitution of one known metal capping layer (e.g. Cu) for another, such as Al, used for the same purpose of forming a conductive cap over semiconductor devices, as taught in Kim  As such, the selection of Al amounts to obvious material choice. (See MPEP 2144.07).
Moreover, because Wolf teaches that Ti is a known diffusion barrier for Al, one having ordinary skill in the art would have a reason expectation of success in using the Al as the second metal layer 423 with the Ti for the first metal layer 413.

IV. Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new grounds of rejection include Fuentes, which results in the added claim features being taught in combination with the previously applied prior art references of Choi in view of Huang. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814